'Opinion oj? un; court by
JUDGE BURNAM
Affirming.
In this action, appellant, who was plaintiff in the court below, asked that a writ of mandamus should issue, requiring the defendants to issue to him a certificate authorizing him to practice dentistry and dental surgery in this State. The petition alleged that on the 12th of April, 1899, he made an application to the defendants to obtain a certificate authorizing him to practice dentistry and dental surgery in this *215State; tliat witli his application he filed a diploma from the faculty of the dental college of the Western University, located at Chicago, 111., which had been issued to him upon the completion of the course of study in the institution; that the Western University was duly incorporated under the laws of the State of Illinois, and authorized by its articles of incorporation to issue diplomas; that defendants had refused to issue such certificate. The answer of the defendants puts the plaintiff on proof as to the alleged incorporation of the Western University, as to whether it was authorized by the laws of the State of Illinois to issue diplomas to students of dentistry and dental surgery, and as to whether it in fact issued a diploma to plaintiff. In the second paragraph of their answer they say that, under the-law regulating the practice of dentistry and dental surgery in the State of Kentucky, they have the right to determine whether the diploma presented by the” plaintiff was of such a character as to entitle him to a certificate, and that, having acted upon his application, their action is not subject to review by the courts. And they affirmatively plead that the so-called. Western University of Chicago, 111., is not a bona fide educational institution, and that its requirements are not such as to qualify students who have completed the course prescribed by the institution to engage in the practice of dentistry. Plaintiff, in his reply, denied that the defendants were invested by law with discretionary power to determine whether applicants had complied with the requirements of the act, and entitled to a certificate to engage in dentistry, or that they had the right or power to pass upon the character of the institution issuing the diploma relied on. He also denied the averments as to the character of the Western University, and filed what purports to! be a copy *216of its charter. The issues thus presented were submitted to the court, and the relief sought was denied.
There are three acts of the Legislature defining the powers and duties of the Kentucky State Dental Association. They were passed in April, 1878, May, 1886, and May, 1893, respectively. And they all substantially require of an applicant to practice dentistry in this State that he must either stand a satisfactory examination before the board of examiners of the Kentucky State Dental Association, or file with them a diploma from the faculty of a. dental college duty authorized by the laws of this State, or some other of the United States, or a foreign country. There is nothing in ■either of the acts relied on which vests the board of examiners of the Kentucky State Dental Association with discretion to refuse a certificate to an applicant who presents a diploma from a dental college authorized by law to issue same. The diploma is made by the statute conclusive evidence of the qualifications of the applicant, and nothing remains for the board of examiners, upon the filing of a genuine diploma from a college authorized to issue same, or an authenticated copy of same, but to issue to .such person the certificate required by the statute. They have, however, the right to ascertain whether the diploma is genuine, and whether it was issued by a dental college- authorized by law to do so to the applicant. There is no competent evidence in the record that the Western University was authorized by the laws of Illinois to issue diplomas to dental students. The alleged charter of the university, filed with the petition, is noij authenticated as required by law to make it evidence. Nor is there any proof that appellant was a graduate of the University, or that he received a diploma from the dental ■college. The printed paper filed with his petition, which *217purports tó be a diploma, is not signed by any one, or attested by tlie seal of the university. In the absence of proof showing these facts, we are of the opinion that the trial court did not err in refusing the relief sought.
Judgment affirmed.